SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 23, 2008 (September 19, 2008) Commission File Number Registrant, State of Incorporation, Address and Telephone Number I.R.S. Employer Identification Number 001-32206 GREAT PLAINS ENERGY INCORPORATED 43-1916803 (A Missouri Corporation) 1201 Walnut Street Kansas City, Missouri64106 (816) 556-2200 NOT APPLICABLE (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement Great Plains Energy On September 23, 2008, Aquila, Inc., which does business as KCP&L Greater Missouri Operations Company (“KCP&L GMO” or “Aquila”), a wholly-owned subsidiary of Great Plains Energy Incorporated (“Great Plains Energy”), as borrower and Great Plains Energy as guarantor entered into a Credit Agreement with Bank of America, N.A., as Administrative Agent and Swing Line Lender, Union Bank of California, N.A., as Syndication Agent, BNP Paribas, JPMorgan Chase Bank, N.A., and The Royal Bank of Scotland plc, as Co-Documentation Agents,Banc of America Securities LLC and Union Bank of California, N.A., as Joint Lead Arrangers and Joint Book Managers, Suntrust Bank, Wachovia Bank, N.A., UMB Bank, N.A., The Bank of Nova Scotia, The Bank of New York Mellon, and The Northern Trust Company (the “Facility”). The
